Citation Nr: 0519041	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
direct and as secondary to service-connected hepatitis and/or 
skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1940 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
peripheral neuropathy.

A hearing before the undersigned was held in June 2005; a 
copy of the transcript is in the claims folder.   


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's peripheral neuropathy was not present in 
service and is not otherwise related to active service.

3.  The veteran's peripheral neuropathy is not due to or the 
result of his service- connected hepatitis or skin disorder.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in 
service and is not related to his service-connected hepatitis 
or skin disorder.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R.§§ 3.303, 3.310 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001, October 2002, and February 2003.  Since these 
letters fully provided notice of elements (1), (2), (3), and 
(4) see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the September 2002 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Service medical records and treatment records from Bay Pines 
VA Medical Center (VAMC) have been received and associated 
with the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in 
April 1999 and December 2001 to determine the nature and 
etiology of the veteran's disability.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran contends that his feet problems began when he was 
on Morotai island where he ran barefoot and developed 
"jungle rot."  Additionally, he asserts that he began to 
experience numbness in his feet when he was in the 
Philippines and wore wet canvas boots for days.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Service medical records are absent any complaints or findings 
of peripheral neuropathy.  The nervous system was noted as 
normal at all examinations during service.  Likewise, the 
examination at service discharge indicated a normal nervous 
system.     

The Board has also reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
medical records from Bay Pines VAMC dated from June 1964 to 
June 2001 which noted treatment for peripheral neuropathy.  
In a treatment note dated in February 1988, the examiner 
found no evidence of a neurological problem and noted that 
the veteran's complaints of numbness in his toes were 
probably due to a localized skin problem.  

VA afforded the veteran an examination in April 1999, at 
which the examiner reviewed the veteran's history.  The 
veteran complained of decreased vibratory sensation, 
"dizziness of the feet," and a dull-cutting-knife feeling 
in his toes when walking.  It was noted that the veteran's 
most recent enzyme test revealed normal liver activity.  
Physical examination showed decreased vibratory sensation in 
the lower feet and legs, decreased sensory perception, and 
unremarkable reflexes.  The examiner further stated that the 
veteran had experienced numbness in his feet since 1985 and 
in October 1997, the veteran showed evidence of sensorimotor 
neuropathy of the lower extremity of an axonal-type.  While 
the examiner was unable to give an exact etiology of the 
veteran's neuropathy, he stated that it was certainly not 
likely that the neuropathy is related to the veteran's 
history of dermatophytosis and hepatitis.  

VA afforded the veteran another examination in December 2001 
at which the veteran had an inability to distinguish between 
sharp from dull in the left leg from the knee down, both 
fibular and tibial aspects, plantar, dorsal aspects of the 
feet, and the entire lower extremity.  The diagnosis was 
neurosensory deficit in the left lower extremity.    

The Board has also reviewed the veteran's other submissions, 
which includes but is not exhaustive of the following:  
extensive medical treatises for the proposition that his feet 
problems in service resulted in his current disability; 
various articles, some of which featured the veteran during 
service; and a letter from Retired Major General K.C.B. who 
served with the veteran. 

Initially, the Board notes that the veteran's DD-214 shows he 
was a supply and evacuation staff officer and received an 
authorized World War II Victory Ribbon, American Theatre 
Ribbon, and Philippine Liberation Ribbon for his service in 
World War II.  Additionally, the veteran asserts that while 
on the island of Morotai, he experienced combat and 
encountered frequent air raids.  The Board finds that the 
veteran is a combat veteran.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b) 
(West 2002), a combat veteran's assertions of an event during 
combat are to be presumed true if consistent with the time, 
place and circumstances of such service.  The Board finds 
that the veteran, as a combat veteran, is competent to state 
his experience as to the onset of numbness in his feet and/or 
injuries to the feet and his assertions are presumed to be 
true as they are consistent with his service.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).  In this case, for the reasons discussed below, 
such competent medical nexus evidence is lacking.

After a review of all the evidence, the Board finds that the 
veteran's current peripheral neuropathy was not incurred or 
aggravated in service.  The veteran's service medical records 
indicated a normal nervous system and there were no 
complaints of peripheral neuropathy.  The examination at 
service discharge, similarly, indicated a normal nervous 
system.  Complaints of peripheral neuropathy did not start 
until 1985, some 39 years post-service discharge.  Further, 
there is no competent medical evidence that establishes a 
nexus between his current disability and his time in service.  
The veteran's lay assertions as to the cause of his 
peripheral neuropathy do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Service connection for peripheral neuropathy on a direct 
basis is unwarranted.

Additionally, there is no evidence that the veteran's current 
peripheral neuropathy is related to either of his service-
connected disabilities.  No medical evidence has been 
presented showing that the veteran's peripheral neuropathy 
was either caused or aggravated by his service-connected 
hepatitis or skin disorder.  In fact, in the VA examination 
in April 1999, the VA examiner conclusively stated that the 
veteran's peripheral neuropathy was not related to either of 
his service-connected disabilities.   Therefore, service 
connection for peripheral neuropathy as secondary to service- 
connected hepatitis or skin disorder is not warranted.

Lastly, the Board is sympathetic to the veteran's situation 
and does not doubt the hardships caused by his active service 
or his testimony as to his wartime experiences.  However, the 
Board must decide cases according to the laws passed by 
Congress, and, in this case, the medical evidence needed to 
substantiate his claims is simply not present.





ORDER

Entitlement to service connection for peripheral neuropathy, 
direct and as secondary to service connected hepatitis and/or 
skin disorder is denied.





	                        
____________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

	



 Department of Veterans Affairs


